internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-103743-99 date date mutual bank state x y dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information in that request is summarized below summary of facts mutual bank is a federally chartered mutual savings association engaged in banking and banking related business in state x as a mutual entity mutual bank does not have authorized capital stock instead holders of mutual bank deposit accounts the depositors have mutual ownership interests consisting of liquidation and voting rights in mutual bank for what are represented to be valid business purposes mutual bank’s board_of directors has decided mutual bank should convert to a federally chartered mutual holding_company structure proposed transaction plr-103743-99 mutual bank proposes the following steps all of which will be undertaken pursuant to a plan and occur sequentially on approximately the same date i mutual bank will form a federal stock savings association interim as its wholly owned subsidiary ii interim will form a federal stock corporation shc and an interim federal stock savings association interim each as its wholly owned subsidiary iii mutual bank will exchange its federal mutual savings association charter for that of a federal stock savings association to become stock bank the conversion in the conversion the depositors will constructively exchange their mutual ownership interests in mutual bank for shares of stock in stock bank iv interim will cancel its outstanding_stock and exchange its charter for that of a federal mutual holding_company to become mhc v interim will merge with and into stock bank with stock bank surviving as a wholly owned subsidiary of mhc the merger in the merger the depositors will exchange the stock of stock bank constructively received in the conversion for mutual ownership interests in mhc vi mhc will transfer the stock of stock bank to shc the contribution vii shc will offer for sale up to y percent of its common_stock with priority subscription rights granted in descending order to certain depositors in the former mutual bank to certain employee stock benefit plans of stock bank to other members of mutual bank and to certain members of the general_public the offering as a result of the transaction stock bank will be a wholly owned subsidiary of shc which will be until step vii above a wholly owned subsidiary of mhc mhc will not have authorized capital stock rather mutual ownership interests in mhc will consist solely of liquidation and voting rights the depositors will retain interests in mhc as long as they maintain their deposit accounts in stock bank you propose that the transaction be treated as in substance the conversion of mutual bank to stock bank followed by the contribution of stock bank by its owners to mhc in exchange for mutual ownership interests in mhc followed by the contribution of stock bank to shc you further propose that the conversion be treated as a reorganization described in sec_368 of the internal_revenue_code and that the merger and contribution be treated as transfers of property solely in exchange for stock described in sec_351 sec_3 of revproc_99_3 1999_1_irb_103 provides that the plr-103743-99 internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 additionally sec_3 of revproc_99_3 provides that the service will not rule on the application of sec_351 to an exchange of stock for stock in the formation of a holding_company although revproc_99_3 provides a general no-rule policy concerning sec_368 and sec_351 it also provides that the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under either of those sections the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin representation to the best of the taxpayer’s knowledge and belief and but for the resolution of the requested rulings below i the conversion is a reorganization described in sec_368 and ii the merger in which the exchange occurs and the contribution are transfers of property solely in exchange for stock described in sec_351 rulings based solely on the information submitted and the representation set forth above we rule as follows the requirement sec_1_368-1 and e of the income_tax regulations that there be a continuity_of_interest in a reorganization is satisfied by the depositors’ constructive exchange of mutual ownership interests in mutual bank for stock in stock bank in the conversion notwithstanding the depositors’ constructive exchange of that stock for mutual ownership interests in mhc immediately thereafter see revrul_80_105 1980_1_cb_78 revrul_69_646 1969_2_cb_54 neither the exchange the contribution nor the offering will prevent the conversion from qualifying as a reorganization under sec_368 see sec_1 e revrul_96_29 1996_1_cb_50 revrul_80_105 1980_1_cb_78 revrul_69_516 1969_2_cb_56 the merger in which the exchange occurs will be treated as the depositors’ contribution of stock bank to mhc in exchange for mutual ownership interests in mhc see revrul_90_95 1990_2_cb_67 revrul_67_448 1967_2_cb_144 the mutual ownership interests in mhc received by the depositors will be treated as stock within the meaning of sec_351 see revrul_78_286 1978_2_cb_145 revrul_69_3 1969_1_cb_103 plr-103743-99 a determination of whether the conversion qualifies as a reorganization under sec_368 and whether the exchange and contribution are described in sec_351 will be made by the district director’s office upon audit of the federal_income_tax returns of mutual bank stock bank shc and mhc we express no opinion on the tax treatment of the transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of that information may be required as part of the audit process procedural matters this letter has no effect on any earlier document and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the tax_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by robert t hawkes assistant to the chief branch
